Citation Nr: 1443618	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  09-41 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD), to include as being secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to August 1964.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied, in part, entitlement to service connection for asthma.  

The evidence shows that the Veteran has been diagnosed with asthma, as well as COPD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the issue on appeal is characterized as entitlement to service connection for a respiratory disorder, to include asthma and COPD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In May 2011 and August 2012, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration.  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDING OF FACT

The competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's current respiratory disabilities and his service-connected skin disabilities, or service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by service, and is not secondary to service-connected skin disabilities.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter twice.  In May 2011, the Board instructed the Agency of  Original Jurisdiction (AOJ) to obtain VA and private treatment records, provide the Veteran with an examination, and readjudicate the claim.  Subsequently, private and VA treatment records were obtained, the Veteran was afforded an examination in July 2011, and his claim was readjudicated in a March 2012 supplemental statement of the case.  However, in the August 2012 remand, the Board determined that the July 2011 VA examination report was inadequate as the examiner failed to address all of the questions posed in the May 2011 remand instructions.  In remanding the matter again, the Board instructed the AOJ to provide the Veteran notice as to how to substantiate his claim for service connection as secondary to a service-connected disability pursuant to 38 C.F.R. 
§ 3.159, obtain VA treatment records from March 2012, obtain any pertinent private treatment records pertinent, provide the Veteran an examination addressing all of the questions posed in the remand directives, and to readjudicate the claim.  Thereafter, the Veteran was sent a letter in August 2012 which outlined how to substantiate his claim on a secondary basis, private and VA treatment records were obtained, the Veteran was afforded an examination in September 2012 which complied with the Board's remand directives, and his claim was readjudicated in a January 2013 supplemental statement of the case.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in August 2006, prior to the March 2007 rating decision,  and in August 2012, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159 (b) (2013), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letters also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in a January 2013 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  The Veteran's service treatment records and post-service medical records are in the claims folder.  The Veteran was provided two VA examinations.  In the August 2012 remand, the Board determined that the July 2011 VA examination report was inadequate and instructed the AOJ to provide the Veteran with another examination.  He was provided another examination in September 2012.  A review of the September 2012 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312. 

As noted above, the Veteran presented testimony before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  The issue was identified during the October 2010 Board hearing and questions were asked to clarify the Veteran's contentions.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this service connection claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c) (2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Analysis

The Veteran contends that he has a respiratory disability, related to service, or secondary to a service-connected disability.  He specifically asserts that he developed a respiratory disorder due to steroids he took for his service-connected skin rash.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  38 C.F.R. § 3.303(b) (2013).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disability.  

The Veteran has a current disability as he has been diagnosed with COPD and asthma.  Additionally, service treatment records reflect that he was diagnosed with acute bronchitis, organism beta streptococcus in May 1962.  Furthermore, he is service-connected for multiple skin disabilities (fungus infection of the feet and right groin and eczema of the left ear canal).  Therefore, the issue is the relationship between the Veteran's current disability and service/service-connected disabilities.  

As noted above, the Veteran was initially provided a VA examination in July 2011.  Although the examiner failed to address all of the questions posed by the Board, she did address some of the pertinent issues.  She indicated that the Veteran's COPD was more likely due to his previous history of smoking, and his asthma was not likely due to his oral steroid treatment as those drugs are the treatment of choice for asthma.  She further noted that the cause of the Veteran's prior asthma/bronchospasm was not clear.  

Upon review of the claims folder and evaluation of the Veteran, the September 2012 VA examiner addressed multiple questions.  As to whether the Veteran's asthma had its onset in service, the examiner found that it was not at least likely as not.  She noted that the Veteran had an episode of acute bronchitis while in service in May 1962, which did not result in the development of chronic asthma.  She explained that one can wheeze while having acute bronchitis but this does not result in asthma, and there was no data linking infections or causation of asthma in healthy adults.  The examiner observed that the Veteran was not diagnosed with asthma until 1994, many years after service; and therefore, his asthma was not caused by or due to military service.  

With regard to whether the Veteran's COPD had it its onset in service, the examiner indicated that it was not at least likely as not.  She cited to the Veteran's separation report in 1964 which did not show a pulmonary condition, and found that the Veteran did not have recurring or chronic respiratory symptoms while in service.  The medical records showed that the Veteran was diagnosed with COPD around 2003, and studies showed that cigarette smoking was the most important risk factor for COPD.  As the Veteran had a 60 year history of smoking, the examiner opined that the Veteran's COPD was most likely a result of his heavy smoking.  

As to whether the Veteran developed asthma/COPD from the use of steroids to treat his skin rash, the examiner found that it did not.  She noted that steroids are used to treat asthma and COPD.  Inhaled glucocorticoids decrease exacerbations and modestly slow the progression of respiratory symptoms and were recommended controller therapy for those with moderate severe to severe persistent asthma and have been shown to reduce mortality.  She explained that asthma and COPD were not caused by steroid use. 

Finally, as to whether asthma and COPD were aggravated beyond their natural progression by the medication to treat skin rash, the examiner found that it was not at least likely as not.  There was no objective evidence that the Veteran's asthma had worsened or had been aggravated.  She pointed out that for the previous eight months, the Veteran had not had any asthma symptoms or exacerbations off his inhaler, indicating that his asthma had been stable/improved.  Likewise, the examiner found that there was no objective evidence that his COPD had worsened or had been aggravated as he has been asymptomatic and his PFTs were still consistent with borderline/mild obstructive airway disease.   

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issues of whether the Veteran's current respiratory disabilities are related to service/service-connected disabilities, the Board finds that the September 2012 VA examination report is the most probative evidence of record as it was  definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, the Board's remand directives,  physical evaluation of the Veteran, and accepted medical principles.   Furthermore, the examiner provided a complete and thorough rationale in support of the opinions.  

The Veteran has submitted no competent medical nexus evidence contrary to the VA opinion.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (2013) (noting it is a claimant's responsibility to support a claim for VA benefits).

The Board has considered the Veteran's contentions that he had respiratory problems during active service which continued after service.  See August 2014 post-remand brief.  However, the Veteran was not shown to have any chronic respiratory disability at service discharge and a disability in the medical records was not shown until the 1990's.  While the Veteran testified that asthma began in 1980, while he was a member of the National Guard, a May 2006 VA examination report noted that in 1980 he had acute bronchitis.  However, bronchitis is not currently diagnosed and the July 2011 examiner indicated that acute bronchitis does not result in asthma and his current COPD is more likely than not due to smoking. Of even greater significance, the Veteran was seen numerous times following service for various complaints, but the record does not show a diagnosis until the 1990's.  The Veteran testified that he did not report problems during National Guard physical examinations due to his MOS, therefore those records would not be of assistance to his claim, and he has not asserted that asthma was incurred or aggravated during a period of active duty for training.  Accordingly, the preponderance of the evidence is against finding that the current disabilities began in or are related to service.

Furthermore, the Board has considered the Veteran's contentions that his current  disabilities were related to service/service-connected disability.  In this regard, the 
Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current respiratory disabilities and the documented in-service episode of bronchitis/service-connected disabilities.  As such, the Board ascribes far more weight to the conclusions of the VA medical professional who concluded that the Veteran's current respiratory disabilities were not related to service/service-connected disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Again, the most probative medical evidence specifically rules out a relationship between the Veteran's current respiratory disabilities and service/service-connected disabilities.  The Board places more weight on the opinion of the competent VA medical professional who provided the September 2012 opinion, based on review of the claims file, the Veteran's interview, and physical examination, than on the Veteran's lay assertions that his current disabilities are attributable to his service/service-connected disability.    

Based on the foregoing, Hickson and Wallin elements (3) are not met, the weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for a respiratory disability is not warranted.


ORDER

Service connection for a respiratory disorder, including asthma and COPD, to include as being secondary to a service-connected disability, is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


